Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 9/22/21, 4/20/21 and 3/12/21 have been considered.
Drawings
The drawings filed 7/12/21 are acceptable to the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 7, 8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata (JP 11-290589 A), cited by applicant in the IDS filed 3/12/21.
Re claim 7:  Sakata teaches a speaker housing (figure 9) comprising:
a front wall where a speaker is to be attached (See discussion in paragraph [0005] of a molded object such as a speaker box along with such box depicted in figure 17 showing 
wherein the front wall, the first wall, and the second
wall form an internal space (See molded speaker box of figure 17 in which a speaker can be mounted within the internal space),
wherein the plurality of ribs are disposed spaced along
a first direction (see teaching in figure 7C where the claimed direction is from left to right as depicted), and
wherein at least some of the plurality of ribs are curved
protruding along the first direction toward one of two opposing sides of the first direction. (See arcuate ribs (11) along with the discussion in paragraph [0018]).
Re claim 8:  See figure 7C in which the ribs away disposed away from a middle region and have a decreasing curvature as set forth.
Re claim 10:  See figure 7C in which as seen from the curve of the ribs, the closer the middle region of the wall(area) at least the height is greater, due to the arch shape depicted from left to right.  
Re claim 11:  A seen from figure 7C at least the height of the rib(s) varies along the first direction due to the arch shape of the rib(s), note locations in the middle of the ribs have a height that is higher than that of the ribs on each side end of the ribs due to the arch shape) 
Re claim 12: See figure 7C in which as depicted the first direction is from left to right in the figure than the ribs extend in a second horizontal direction (extending from top to .  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The claimed speaker housing that includes in combination the features of claim 7 that additionally includes three ribs (extending straight, curved on one side of first rib and curved disposed on opposite side of the straight rib) as set forth in claim 9 is neither taught by nor an obvious variation of the art of record.  Sakata discussed above in the rejection of claim 7 is considered the closest art of record. This reference taken alone or in obvious combination however does not teach the speaker housing as set forth in claim 1 that includes in combination a plurality of meshes and ribs that are shaped according to contours of the direction of a maximum principal stress induced in the meshes by vibrations applied to the first wall in a state where the ribs are not disposed on the first wall as set forth.  The limitations of claims 2-6 depend upon those features of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al., Ishida et al., Griffin Jr., and Babb each teach the use of rib structures in speaker housings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






















							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    /ALS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/22/22